456 F.2d 1287
UNITED STATES of America, Plaintiff-Appellee,v.Heriberto FRAGOSO-GASTELLUM, Appellant.
No. 71-2413.
United States Court of Appeals,Ninth Circuit.
March 6, 1972.

Matthew N. Lees (argued), S. Randolph Seymour, of Federal Defenders of San Diego, San Diego, Cal., for appellant.
Michael E. Quinton, Asst. U. S. Atty.  (argued), Harry D. Steward, U. S. Atty., Stephen G. Nelson, Asst. U. S. Atty. & Acting Chief, Criminal Div., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS and CHOY, Circuit Judges, and LYDICK*, District Judge.
PER CURIAM:


1
Fragoso-Gastellum was indicted on seven counts of unlawful transportation of and conspiracy to transport aliens who were illegally in the United States.  As a result of plea bargaining, he pleaded guilty to an information charging him with aiding an alien to enter the country illegally.  He had counsel when the district court questioned him thoroughly on his understanding of the constitutional rights he was waiving, the sentencing possibilities and his admitted guilt, and when his plea was entered.  The other seven counts were dropped.


2
Before sentencing, he moved to withdraw his plea of guilty, which the district court denied.  He was sentenced to six months imprisonment.  He appeals.


3
Withdrawal of a guilty plea is committed to the sound discretion of the trial court.  The district court determined that there was a factual basis for the charge and that Fragoso-Gastellum made a voluntary plea with knowledge and understanding of the consequences of his plea and the possible sentence.


4
We find no abuse of discretion here.  United States v. Youpee, 419 F.2d 1340 (9th Cir. 1969); Vasquez v. United States, 279 F.2d 34 (9th Cir. 1960).


5
Affirmed.



*
 The Honorable Lawrence T. Lydick, United States District Judge, Central District of California, sitting by designation